Name: Commission Implementing Decision (EU) 2018/1669 of 6 November 2018 repealing Decision 2006/80/EC granting certain Member States the derogation provided for in Article 3(2) of Council Directive 92/102/EEC on the identification and registration of animals (notified under document C(2018) 7239)
 Type: Decision_IMPL
 Subject Matter: Europe;  means of agricultural production;  farming systems;  European Union law;  agricultural policy
 Date Published: 2018-11-08

 8.11.2018 EN Official Journal of the European Union L 278/28 COMMISSION IMPLEMENTING DECISION (EU) 2018/1669 of 6 November 2018 repealing Decision 2006/80/EC granting certain Member States the derogation provided for in Article 3(2) of Council Directive 92/102/EEC on the identification and registration of animals (notified under document C(2018) 7239) (Only the Czech, French, Italian, Portuguese, Slovakian and Slovenian text is authentic) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2008/71/EC of 15 July 2008 on the identification and registration of pigs (1), and in particular Article 3(2) thereof, Whereas: (1) Directive 2008/71/EC sets out the minimum requirements for the identification and registration of pigs. (2) Pursuant to Article 3(1) of Directive 2008/71/EC, Member States are to ensure that the competent authority has an up-to-date list of all the holdings which keep animals covered by that Directive and are situated on their territory. (3) Article 3(2) of Directive 2008/71/EC provides the possibility to authorise Member States to exclude from the list of holdings required by Article 3(1) of that Directive natural persons who keep one single pig which is intended for their own use or consumption, provided that this animal is subjected to the controls laid down in that Directive before any movement. (4) Commission Decision 2006/80/EC (2) authorises the Czech Republic, France, Italy, Portugal, Slovenia and Slovakia to apply the derogation now provided for in Article 3(2) of Directive 2008/71/EC as regards holdings with one single pig. The Czech Republic, France, Italy, Portugal, Slovenia and Slovakia have confirmed that they no longer apply the derogation provided for in Article 3(2) of Directive 2008/71/EC as regards holdings with one single pig. (5) Decision 2006/80/EC should therefore be repealed. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Decision 2006/80/EC is repealed. Article 2 This Decision is addressed to the Czech Republic, to the French Republic, to the Italian Republic, to the Portuguese Republic, to the Republic of Slovenia and to the Slovak Republic. Done at Brussels, 6 November 2018. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 213, 8.8.2008, p. 31. (2) Commission Decision 2006/80/EC of 1 February 2006 granting certain Member States the derogation provided for in Article 3(2) of Council Directive 92/102/EEC on the identification and registration of animals (OJ L 36, 8.2.2006, p. 50).